584 So. 2d 963 (1991)
Ex parte Vada SAMUELS.
(Re Vada Samuels v. State).
1901455.
Supreme Court of Alabama.
August 23, 1991.
Kathlen M. Warren, Gadsden, for Vada Samuels.
James H. Evans, Atty. Gen., for the State.
Prior report: Ala.Cr.App., 584 So. 2d 958.
INGRAM, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and SHORES, ADAMS and STEAGALL, JJ., concur.